—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Suprerpe Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing petitioner, a prison inmate, was found guilty of refusing a direct order, interfering with an employee and committing an unhygienic act. Contrary to petitioner’s contention, the misbehavior report and testimony offered at the hearing, including petitioner’s own testimony, provides substantial evidence to support the determination of petitioner’s guilt (see, Matter of Bristow v Selsky, 267 AD2d 534, 535; Matter of Rivera v Selsky, 266 AD2d 295).
Although a portion of the hearing transcript containing testimony from the correction officer who authored the misbehavior report was inaudible, we find that these portions were not so significant as to preclude meaningful review (see, Matter of Carter v Goord, 266 AD2d 623, 624; Matter of Camp*703bell v Goord, 254 AD2d 590). Petitioner’s remaining contentions have been examined and found to be without merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.